RENDERED: OCTOBER 15, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2021-CA-0079-MR


MICHAEL ARMS, EXECUTOR OF
THE ESTATE OF BOBBY G. ARMS
AND THE ESTATE OF BARBARA
A. ARMS                                              APPELLANT



         APPEAL FROM CUMBERLAND CIRCUIT COURT
v.         HONORABLE DAVID L. WILLIAMS, JUDGE
                  ACTION NO. 20-CI-00028



SULPHUR CREEK RESORT, INC.,
D/B/A SULPHUR CREEK MARINA
D/B/A MIKE’S LANDING RESTAURANT
& LOUNGE; BONITA C. HUMPHREY,
AS PARTNER OF MICHAEL B. AND
BONITA C. HUMPHREY FAMILY
LIMITED PARTNERSHIP D/B/A SULPHUR
CREEK MARINA D/B/A MIKE’S LANDING
RESTAURANT & LOUNGE; MICHAEL
B. HUMPHREY, AS PARTNER OF MICHAEL
B. AND BONITA C. HUMPHREY
FAMILY LIMITED PARTNERSHIP D/B/A
SULPHUR CREEK MARINA D/B/A
MIKE’S LANDING RESTAURANT &
LOUNGE; BONITA C. HUMPHREY,
INDIVIDUALLY; MICHAEL B. HUMPHREY,
INDIVIDUALLY; KETTLE ENTERPRISES,
INC., D/B/A SULPHUR CREEK MARINA
D/B/A MIKE’S LANDING RESTAURANT
& LOUNGE; MICHAEL B. AND BONITA
C. HUMPHREY FAMILY LIMITED
PARTNERSHIP, D/B/A SULPHUR CREEK
MARINA D/B/A MIKE’S LANDING
RESTAURANT & LOUNGE; CHRISTIAN
T. PARRISH; AND, THE ALPINE RESORT
LTD., D/B/A SULPHUR CREEK MARINA
D/B/A MIKE’S LANDING
RESTAURANT & LOUNGE                                                   APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Michael Arms, Executor of the Estate of Bobby G.

Arms and the Estate of Barbara A. Arms (“Appellant”), appeals from the findings

of fact, conclusions of law, and order granting a motion for summary judgment

entered by the Cumberland Circuit Court. Appellant argues that 1) summary

judgment was not warranted based on the language of releases executed by

Appellant; 2) the circuit court misconstrued case law as requiring “demonstrative

knowledge” of a potential indemnity claim; 3) that a drunk driver’s knowledge of

potential indemnity exposure was immaterial to his liability carrier’s duty to

effectuate a settlement; 4) there is no requirement under Kentucky law for

reserving a claim; and 5) the summary judgment was not consistent with Kentucky

                                         -2-
Rules of Civil Procedure (“CR”) 56 because the drunk driver never attested to the

extent of his knowledge regarding a future indemnity claim. For the reasons

addressed below, we find no error and affirm the summary judgment on appeal.

                       FACTS AND PROCEDURAL HISTORY

                On May 25, 2019, a vehicle operated by Christian Parrish in

Cumberland County, Kentucky, struck a vehicle occupied by Bobby G. Arms and

his wife Barbara A. Arms. Tragically, Mr. and Mrs. Arms died as a result of the

accident. Appellant was appointed executor of his parents’ estates.

                Parrish was subsequently indicted by a Cumberland County grand

jury on two counts of murder.1 On September 24, 2020, he entered a guilty plea to

two counts of reckless homicide2 and one count of driving under the influence.3

He received a sentence of ten years in prison.

                On November 19, 2019, Appellant in his capacity of executor signed

settlement releases with Parrish’s insurer. Under the terms of the releases, each

estate received $50,000 representing the limit of Parrish’s automobile insurance

policy. In exchange, the Arms Estates released Parrish “from any and all claims,

demands, damages, actions, cause of action or suits of any kind or nature



1
    Kentucky Revised Statutes (“KRS”) 507.020.
2
    KRS 507.050.
3
    KRS 189A.010.

                                             -3-
whatsoever, and particularly on account of all injuries known and unknown” which

resulted from the May 25, 2019 automobile accident.

             On May 4, 2020, the Arms Estates, through Appellant, filed the

instant action against Sulfur Creek Resort, Inc. and multiple other related

defendants (hereinafter collectively referred to as “Sulfur Creek”). The complaint

asserted “dram shop liability,” i.e., that Sulfur Creek bore responsibility for serving

an excessive amount of alcohol to Parrish on the day of the accident. Sulfur Creek

responded with a third-party complaint against Parrish, asserting its right of

indemnification. Sulfur Creek then sought summary judgment based on the

releases executed by the Arms Estates in favor of Parrish.

             The matter proceeded in Cumberland Circuit Court, resulting in

summary judgment in favor of Sulfur Creek entered on November 25, 2020. In

support of the judgment, the circuit court determined that the four corners of the

releases executed by the Arms Estates in favor of Parrish were controlling. The

court found that those releases provided Parrish with relief from all damages

arising out of the accident without reservation or exception. It determined that the

Arms Estates were precluded from any recovery against Sulphur Creek because

Sulfur Creek would then be entitled to indemnity from Parrish for the amount of

recovery. Such indemnification, the court found, was barred by the releases. The

court found that an exception could be had only if Parrish knew of the potential


                                          -4-
dram shop indemnity when he and/or his insurer entered into the releases. The

court found no evidence of such knowledge because the Arms Estates’ action

against Sulfur Creek was initiated some six months after the releases were

executed.

             The circuit court went on to find that DeStock No. 14, Inc. v. Logsdon,

993 S.W.2d 952 (Ky. 1999), and Butt v. Independence Club Venture, Ltd., 453

S.W.3d 189 (Ky. App. 2014), were controlling. It determined that DeStock

established, and Butt applied, a rule that an action against the alcohol provider

could be sustained only if the tortfeasor had knowledge of a future indemnification

claim at the time he executed a release with the plaintiff. As applied herein, and in

contrast to the facts in DeStock and Butt, the Cumberland Circuit Court determined

that Parrish did not have knowledge of the Arms Estates’ future action against

Sulfur Creek and resultant claim for indemnification against Parrish. The court

found that it was constrained by the four corners of the releases, which shielded

Parrish from all future claims of any kind. Based on the foregoing, the

Cumberland Circuit Court determined that there was no genuine issue of material

fact and that Sulfur Creek was entitled to summary judgment as a matter of law.

This appeal followed.




                                         -5-
                         ARGUMENTS AND ANALYSIS

             Appellant argues that the Cumberland Circuit Court erred in

concluding that summary judgment was warranted based on the language of the

releases and the application of CR 56. He asserts that the circuit court improperly

resorted to extrinsic evidence, or lack thereof, in evaluating the scope of the

releases, when the court should have limited its analysis to the four corners of the

releases. That extrinsic evidence, Appellant argues, is whether Parrish had

“demonstrative knowledge” of Sulfur Creek’s potential claim for indemnification.

Citing Ohio Casualty Insurance Company v. Ruschell, 834 S.W.2d 166, 169 (Ky.

1992), Appellant contends that the scope of a release is determined primarily by

the intent of the parties as expressed in the instrument. Appellant notes that in

contrast to Abney v. Nationwide Mutual Insurance Company, 215 S.W.3d 699 (Ky.

2006), the releases at issue are limited solely to Christian Parrish. He also argues

that the releases executed by the Arms Estates contain no “hold harmless” or

“indemnify” language as that found in Butt. Appellant asserts that this “hold

harmless” or “indemnify” language is an essential element required to support

Sulphur Creek’s entitlement to indemnity against Parrish. As this language is not

found in the releases at issue, Appellant maintains that Sulphur Creek was free to

pursue its third-party complaint against Parrish.




                                          -6-
             Appellant goes on to argue that, 1) the circuit court misconstrued

DeStock and Butt as requiring “demonstrative knowledge” of a potential liability

claim; 2) that Parrish’s knowledge of potential indemnity exposure was immaterial

to his liability carrier’s duty to effectuate a settlement of the Arms Estates’ claims

when liability was reasonably clear; and 3) that there is no requirement under

Kentucky law that the Arms Estates specifically reserve a claim in the release. In

sum, Appellant argues that summary judgment was improperly entered in favor of

Sulphur Creek.

             A “dram shop,” i.e., a restaurant or bar serving alcoholic beverages to

the public, may seek indemnification from a patron whose intoxication resulted in

damages to third parties. DeStock, 993 S.W.2d at 957-58. The primary question

for our consideration is whether the releases executed by Appellant and Parrish

and/or his insurance provider operate to shield or otherwise hold Parrish harmless

from Sulfur Creek’s indemnification claim. Butt and DeStock are informative on

these questions. In 2014, a panel of this Court stated that,

             Logsdon [the drunk driver] complains that if DeStock
             [the “dram shop”] is entitled to indemnity against him, he
             will lose the benefit of his settlements with Reid and
             Alvey [the plaintiffs]. Perhaps; but he entered into those
             settlements with knowledge of the existence of
             DeStock’s cross claim for indemnity. Except for the
             amounts paid, the terms of the settlements are not found
             in this record, so it is unknown whether the settlement
             documents include the standard “hold harmless” clause
             contained in the agreement considered in Crime Fighters

                                          -7-
               Patrol v. Hiles, [740 S.W.2d 936, 937 (Ky. 1987)]. If so,
               Reid and Alvey are precluded from any recovery against
               DeStock; for DeStock would be entitled to indemnity
               against Logsdon for the amount of that recovery, and
               Reid and Alvey would be required to hold Logsdon
               harmless to the extent of the indemnification. Id. If not,
               Reid and Alvey can proceed to trial on their claims
               against DeStock in accordance with the principles set
               forth in this opinion. Of course, DeStock will be entitled
               to credit against any judgments in favor of Reid or Alvey
               for the amounts which each respectively received in
               settlement from Logsdon. Burke Enterprises, Inc. v.
               Mitchell, Ky., 700 S.W.2d 789, 794-96 (1985); Daniel v.
               Turner, Ky., 320 S.W.2d 135 (1959). DeStock will then
               be entitled to indemnity against Logsdon for any sums it
               is required to pay in damages to Reid and/or Alvey.


Butt, 453 S.W.3d at 194 (quoting DeStock, 993 S.W.2d at 957-59).4

               In examining the questions of whether the Arms Estates agreed to

“hold harmless” Parrish against all future claims, and whether Parrish had

knowledge of a future dram shop action being filed, the Cumberland Circuit Court

stated as follows:

                      In the mater sub judice, the knowledge requirement
               as established in DeStock and applied in Butt has not
               been satisfied. Knowledge of potential dram shop
               indemnity cannot be imputed to Parrish as in DeStock
               because the settlements were signed on November 19,
               2019, nearly six months prior to the dram shop suit being
               filed. Further, there is no limiting language in the
               settlements preserving any causes action of any kind, as
               in Butt. “The scope of a release is determined primarily

4
  In Butt, the plaintiffs expressly reserved the right in the release to pursue a future action against
the alcohol vendor.

                                                  -8-
             by the intent of the parties as expressed in the release
             instrument.” When there is no ambiguity, a court is only
             to look at the four corners of the document. “The fact
             that one party may have intended different results . . . is
             insufficient to construe a contract at variance with its
             plain and unambiguous terms.” There is no evidence that
             Parrish entered into the settlements with knowledge of
             the potential existence of Sulfur Creek’s claim for
             indemnity. In this case knowledge cannot be imputed
             from the filing of a suit outlining Sulphur Creek’s claim
             nor is it evident in the four corners of the documents that
             any type of claim is preserved. As in DeStock, if Sulfur
             Creek is entitled to indemnity against Parrish, Parrish
             will lose the benefit of his settlements with the Arms
             Estates. But distinguishable from DeStock, in the case at
             hand, Parrish did not enter into the settlements with
             demonstrative knowledge of the existence of Sulfur
             Creek’s right to indemnity.

(Citations omitted.)

             Having closely examined the record and the law, we find no error in

the Cumberland Circuit Court’s conclusion that the releases operate to hold Parrish

harmless from an indemnity claim by Sulfur Creek, and that knowledge of a then-

future dram shop action by the Arms Estates against Sulfur Creek cannot be

imputed to Parrish. The releases at issue contain broad, expansive language “fully

and forever” releasing and discharging Parrish “from any and all claims, demands,

damages, actions, causes of action or suits of any kind or nature whatsoever, and

particularly on account of all injuries known and unknown, which may have

resulted or may in the future develop from” the automobile accident on May 25,

2019. In contrast to the facts of Butt, where actions were filed against both the

                                         -9-
drunk driver and alcohol vendor before the release was executed evincing the

driver’s knowledge of the dram shop action, the Arms Estates’ action against

Sulfur Creek was not filed until some six months after the releases were executed.

Further, while the settlement in Butt expressly excluded the dram shop action from

the release, the Arms Estates’ releases contain no exclusionary language and

discharged Parrish from “all . . . damages . . . from causes of action or suits of any

kind or nature whatsoever[.]”

             Summary judgment “shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR 56.03. “The record must be viewed in a light most favorable to the party

opposing the motion for summary judgment and all doubts are to be resolved in his

favor.” Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky.

1991). Summary judgment should be granted only if it appears impossible that the

nonmoving party will be able to produce evidence at trial warranting a judgment in

his favor. Id. “Even though a trial court may believe the party opposing the

motion may not succeed at trial, it should not render a summary judgment if there

is any issue of material fact.” Id. Finally, “[t]he standard of review on appeal of a

summary judgment is whether the trial court correctly found that there were no


                                         -10-
genuine issues as to any material fact and that the moving party was entitled to

judgment as a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App.

1996).

                                    CONCLUSION

              When viewing the record in a light most favorable to Appellant and

resolving all doubts in his favor, we find no genuine issues as to any material fact

and conclude that Sulfur Creek is entitled to summary judgment as a matter of law.

Pursuant to DeStock, supra, Sulfur Creek is entitled to indemnification from

Parrish as to any damages resulting from the dram shop proceeding filed by the

Arms Estates. Such indemnification, however, would run afoul of the releases’

language discharging Parrish from all damages of whatever nature resulting from

the accident. Further, the resultant scenario of the Arms Estates suing Sulfur

Creek, which then sought indemnification from Parrish who demanded to be held

harmless by the Arms Estates by virtue of the releases, is a litigation triangle akin

to a cat chasing its tail, i.e., a “circuity of litigation” that courts seek to avoid. Butt,

453 S.W.3d at 194 (citations omitted). The principles set out in DeStock and Butt

are controlling and dispose of the issues before us. The Cumberland Circuit Court

properly applied those principles. For these reasons, we affirm the findings of fact,

conclusions of law, and order granting summary judgment of the Cumberland

Circuit Court.


                                           -11-
          CLAYTON, CHIEF JUDGE, CONCURS.

        TAYLOR, JUDGE, DISSENTS AND DOES NOT FILE A
SEPARATE OPINION.



BRIEFS FOR APPELLANT:         BRIEF FOR APPELLEES:

Steven C. Call                Thomas N. Kerrick
Angela M. Call                Matthew P. Cook
Campbellsville, Kentucky      Bowling Green, Kentucky




                            -12-